 

 

Exhibit 10.1

Jones Lang LaSalle Incorporated

GEC 2010-2014 Long-Term Incentive Compensation Program

(Effective as of January 1, 2010)

I.  Objectives

Jones Lang LaSalle Incorporated (the “Company”) has adopted this GEC Long-Term
Incentive Compensation Program (the “Plan”) for the five-year period from
January 1, 2010 through December 31, 2014 in order to:

 

  (a) Provide an incentive for certain Company executives and key contributors
(the “Participants”) to plan, develop and execute the long-term strategic goals
of the Company,

  (b) Align the interests of the Participants with the interests of Company
shareholders, including a mechanism for delivering direct equity ownership in
the Company to the Participants, and

  (c) Attract and retain executive talent in a highly competitive labor market.

II. General Plan Provisions

 

Stock Award and

Incentive Plan:

  This Plan is intended to be a Variable Compensation Plan under the Company’s
Stock Award and Incentive Plan, which has been approved by the Company’s
shareholders, as it may be amended from time to time (the “SAIP”). Defined
Terms:   Capitalized terms shall have the respective meanings given to them in
the Plan. Any term not specifically defined in the Plan will have the meaning
given to it in the SAIP. Eligibility:   Members of the Company’s Global
Executive Committee (the “GEC”) and such other executives and key contributors
as the Compensation Committee of the Company’s Board of Directors (the
“Committee”) may designate from time to time will be eligible to participate in
the Plan. No individual will have an automatic right to participate in the Plan.
Selection Procedures:   Prior to March 31 of each year, the Company’s Chief
Executive Officer (the “CEO”) will recommend employees to the Committee for
participation in the Plan and their respective specific levels of proposed
participation. If approved by the Committee, the CEO will confirm participation
levels to Participants in writing. Performance Measurement:   For purposes of
the Plan, performance will be based on the following four Performance Measures
as of the end of each calendar year (the “Performance Period”):   1.   Operating
Income (“OI”). As reported in the Company’s consolidated financial statements
under generally accepted accounting principles as in effect from time to time.  
2.   Operating Income Margin (“Margin”). OI divided by the Company’s total
revenue, as reported in the Company’s consolidated financial statements.   3.  
Total Shareholder Return (“TSR”). The Company’s TSR will be calculated in the
first quarter of the following year by dividing (A) the sum of (i) the total
dividends paid per share to shareholders in the Performance Period plus (ii) the
difference between the Final Share Price and the Beginning Share Price, by (B)
the Beginning Share Price.         Beginning Share Price     Average closing
price of the Company’s common stock for the final 15 trading days of the prior
calendar year and the first 15 trading days of the current Performance Period.

 

 

1



--------------------------------------------------------------------------------

 

 

   

 

Final Share  Price

  

 

Average closing price of the Company’s common stock for the final 15 trading
days of the current Performance Period and the first 15 trading days of the
following calendar year.

 

Performance

Measurement:

(Continued)

  4.   Strategic Growth Objectives (“G5”). The Company has established its G5
strategy to define its long term priorities and to accomplish certain profit and
growth goals designed to retain its position as the leading real estate services
and investment management company. Company-wide and individual objectives
designed to accomplish the overall G5 objectives are reviewed and approved by
the Committee and memorialized in the minutes of the Committee’s meetings, which
are maintained in the Company’s corporate records, and reflected in the
Company’s performance management system. Company-wide and individual G5
objectives may include, but are not limited to, market share or market
penetration by specific designated services or business lines, business segments
and/or specific geographic areas, satisfaction of specified business expansion
goals, and other specified management and/or social goals. Each year, based on
information and recommendations from the CEO, the Committee determines the
extent to which Company-wide and individual objectives have been accomplished,
which determination is final.  

The calculation of all financial results will conform to the then current
Company accounting and financial standards as reflected in its financial
statements under generally accepted accounting principles as in effect from time
to time.

 

The Plan seeks to reward all incentive fees, performance fees and equity gains.
However, in order to be promote the intent of the Plan, the Committee reserves
the right in its discretion to exclude any income or to include any expense
items of a nonrecurring, unusual, or non-operating nature (which shall otherwise
be excluded). Examples include the consequences of a significant acquisition and
certain impairment charges.

 

For purposes of the Plan, published financial results may be adjusted by the
Committee to reflect the results as they would have been without the effect of
any significant accounting changes implemented following the adoption of the
Plan.

 

 

2



--------------------------------------------------------------------------------

 

 

III. Determining Awards Under the Plan

 

Establish Annual

Funding Target and

Maximum:

  The annual funding target for the Plan will be $5,000,000 (the “GEC LTIP
Pool”). The annual funding maximum will be $5,300,000.

Establish the Relative

Importance of

Performance

Measures:

 

To differentiate performance achieved and the value of awards at the end of each
annual Performance Period, each Performance Measure has been assigned a relative
importance weighting as shown in Table 1 below (each an “Annual Funding
Target”):

 

Table 1: Relative Importance of Performance Measures

to Annual Funding Target

     Relative Importance to Overall Award Value     

G5

Objectives

   Operating Income    Operating Income Margin    Total Shareholder Return   
Total      40%    25%    25%    10%    100%      $2,000,000    $1,250,000   
$1,250,000    $500,000    $5,000,000

Establish

Performance

Sharing

Rates to Apply to

GEC LTIP Pool:

  For purposes of determining the value of an award under the Plan (an “Award”),
each Participant will share in a specified percentage of the GEC LTIP Pool as
established each year by the Committee and as initially documented in the
minutes of its meeting held on May 27, 2010 that are maintained with the
corporate records of the Company. The aggregate percentage interests of all
Participants shall not exceed 100%.

Percentage Interest    

Allocation    

Methodology:    

 

The percentage interest of each Participant will reflect the maximum amount that
the Participant may receive from the GEC LTIP Pool following the end of each
calendar year.

 

The percentage allocated to any Participant for a given year may be modified at
the beginning of any year, by March 31st of such year, as recommended by the CEO
and approved by the Committee.

 

Upon the recommendation of the CEO and approval by the Committee, other key
executives that participate in other Variable Compensation Plans may be
allocated a percent interest in the GEC LTIP Pool at the beginning of a year to
motivate performance during the period (each an “Annual Participant”).

CEO Sharing Rate    

and Limit:    

  Once the initial percentage interest allocations are approved for GEC members
and other Annual Participants, the CEO will be assigned a percentage interest by
the Committee. The CEO shall receive no more than 35% of the interest in the GEC
LTIP.

Application of    

Unallocated Interests:    

  If less than 100% of the GEC LTIP Pool has been allocated by March 31st of the
year, any unallocated interest that may remain at the end of the year may be
used to (i) reward then current employees who were not initially selected as
Participants or (ii) to provide a retention incentive to new employees, in
either of the foregoing cases upon the recommendation of the CEO and approval by
the Committee.

 

 

3



--------------------------------------------------------------------------------

 

 

Use of Forfeited    

Interests:    

  Forfeited interests that were initially assigned to a Participant at the
beginning of a calendar year, may not be reallocated to GEC or other Annual
Participants following the Participant’s termination of employment during that
calendar year.

Award    

Determination    

Procedures:    

 

At the end of each year, the Committee shall review performance achieved on each
Performance Measure that was established at the beginning of the Performance
Period. A Participant’s award is determined from his/her share of the available
GEC LTIP Pool and the percentage of each Performance Measure.

 

Eighty five percent (85%) of the Annual Funding Target is available for each of
the OI or Margin Performance Measures if 85% to 99% of the Performance Goal
established for the Performance Measure is achieved.

 

One hundred percent (100%) of the Annual Funding Target is available for each of
the OI, Margin or TSR Performance Measures if 100% to 110% of the Performance
Goal established for the Performance Measure is achieved.

 

One hundred and ten percent (110%) of the Annual Funding Target is available for
each of the OI, Margin or TSR Performance Measures if performance achieved is
greater than 110% of the Performance Goal established for the Performance
Measure.

 

One hundred percent (100%) of the Annual Funding Target for the G5 Performance
Measure is available if overall performance meets or exceeds the pre-determined
G5 objectives. Less than 100% of the Annual Funding Target for G5 shall be
available for partial accomplishment of the G5 objectives, subject to the
Committee’s right to reduce or eliminate such amount in its discretion.

Minimum    

Performance    

Requirements:    

  No awards will be made for performance against OI or Margin if performance is
less than 85% of the Performance Goal. No awards will be made for the TSR
Performance Measure if performance is less than 100% of the Performance Goal.

Determining the Form    

of Awards:    

  GEC LTIP Awards are anticipated to be made in a combination of cash (“Cash
Award”) and restricted stock units (“RSU Awards”) for results completed on the
four Performance Measures. Cash Awards will be made with respect to performance
achieved on the OI and Margin goals. RSU Awards will be made for performance
achieved on the G5 and TSR objectives. The Committee reserves the right to make
final determination of the portion to be paid as Cash Awards and RSU Awards.

RSU Awards    

Made at    

Fair Market Value    

  The “Award Date” for RSU Awards and Cash Awards will be the date the Committee
approves annual incentive bonuses to be paid to GEC members. The closing price
of the Company’s common stock on the Award Date will be used to determine the
number of restricted stock units that each Participant will receive.

No Interest Paid on    

Cash Awards    

  Cash Awards are not credited with interest or any other income during the
vesting period. Cash Awards are unsecured liabilities of the Company prior to
vesting.

Dividend    

Equivalents:    

  The Board of Directors may, in its discretion, grant dividend equivalents to
Participants who were granted RSU Awards. Dividend equivalents are the right to
receive cash, common stock, or other property equal in value to the amount of
dividends paid with respect to the Company’s common stock. RSU Awards do not
otherwise have voting rights or a legal right to receive dividends until vested.

 

 

4



--------------------------------------------------------------------------------

 

 

IV. Award Terms

 

Vesting and Vesting

Dates:

  The vesting date (each a “Vesting Date”) for RSU Awards and for Cash Awards
shall be determined as follows: RSU Awards       Special Vesting Terms for RSU
Awards. Subject to special consideration given for different termination events
described below, one hundred percent (100%) of any RSU Award made for G5 or TSR
performance will vest on the first business day of July following the thirty six
(36) month anniversary of the Award Date. For RSU Awards, it is the Company’s
intent to settle the vested restricted stock units in shares of Company common
stock. Cash Awards       Special Vesting Terms for Cash Awards. Subject to
special consideration given for different termination events described below,
one hundred percent (100%) of any Cash Award made for OI and Margin performance
will vest on the first business day of July following the thirty six (36) month
anniversary of the Award Date.

Sustained    

Performance    

Required for Cash    

Awards    

 

Vesting of any Cash Award is contingent on OI and/or Margin performance for the
subsequent year not falling below the goal for which the awards were based. For
example, if 2010 OI and Margin were to exceed performance goals such that the
total awards made to Participants were $2.5 million, the following scenarios
describe how these 2010 awards would vest under different performance results in
2011:

 

  Hypothetical Example 1: Sustained or Improved Performance. If performance in
2011 exceeds the OI and Margin goals set for 2011, the Participants’ $2.5
million Cash Awards received for 2010 performance would continue to vest, since
the subsequent year’s performance was maintained above the levels established
for 2010. Further, since 2011 OI and Margin goals were exceeded, Participants
would receive Cash Awards for OI and Margin performance in 2011. The new 2011
awards would have a 2012 Award Date and be subject to similar sustained
performance in 2012 in order for the 2011 Cash Awards to continue to vest.  
Hypothetical Example 2: Declining Performance. If performance in 2011 fell below
the OI and Margin goals set for 2010, the Participants’ $2.5 million Cash Awards
received for 2010 performance would be forfeited, since performance in 2011
declined below the Performance Goals established for 2010. Further, assuming the
Performance Goals for 2011 OI and Margin will be greater than 2010 Performance
Goals, the Participants would not receive any Cash Awards for 2011 OI and Margin
performance.   Hypothetical Example 3: Mixed Performance. If performance in 2011
fell below actual 2010 performance, but above the OI and Margin goals set for
2010 and 2011, the Participants’ $2.5 million Cash Awards received for 2010
performance would continue to vest, since the subsequent year’s performance was
maintained above the levels established for 2010. Further, since 2011 OI and
Margin goals were exceeded, Participants would receive Cash Awards for OI and
Margin performance in 2011. The new 2011 awards would have a 2012 Award Date and
be subject to similar sustained performance in 2012 in order for the 2011 Cash
Awards to continue to vest.

Employment    

Required on Vesting    

Dates:    

  A Participant must be currently employed by the Company (or one of its
subsidiaries) on a Vesting Date to receive an RSU Award or a Cash Award that
vests on such Vesting Date.

 

 

5



--------------------------------------------------------------------------------

 

 

Forfeiture upon

Termination:

   Except as set forth below under “Voluntary Termination After ‘Rule of 65’
Retirement” and “Termination due to Death/Disability,” Participants forfeit
unvested Awards if they voluntarily terminate employment with the Company or are
terminated involuntarily by the Company for Cause. For purposes of the Plan,
“Cause” means any of (1) failure to perform the Participant’s job
responsibilities in good faith, (2) documented poor performance, (3)
falsification of Company records, theft, failure to cooperate with an
investigation, conviction of any crime against the Company, any of the Company’s
subsidiaries or any of their employees, or (4) a documented violation of the
Company’s Code of Business Ethics. Change in Control:    All unvested Cash
Awards and RSU Awards become 100% vested in the event of a Change in Control as
defined in the SAIP and as determined by the Committee.

Voluntary

Termination After

“Rule of 65”

Retirement:

   All unvested Cash Awards and RSU Awards become 100% vested if an employee
voluntarily terminates employment after either of the following conditions has
been met: (1) being at least 55 years old and having any combination of age plus
years of service to the Company and its affiliates equal to at least 65 or (2)
having reached the statutory retirement age as defined within the country of the
employee’s residence or citizenship, as applicable. In addition, as stipulated
in the SAIP, the Company may, in its discretion, impose special conditions on a
retired employee regarding non-competition and non-solicitation of clients and
employees in order for the retired employee to become vested in RSU Awards or
Cash Awards.

Termination

due to

Death/Disability:

   All unvested Cash Awards and RSU Awards become 100% vested when an employee
terminates employment as a result of death or total disability, with
distributions to be made reasonably promptly thereafter. In the case of a
Participant’s death, distribution shall be made to his or her estate in
accordance with applicable laws.

Other Involuntary

Termination Events:

   All unvested RSU Awards and Cash Awards continue to vest according to the
provisions for Cash Awards and RSU Awards described in the Plan.

Transfer to a

Different Position

within the Company:

   All unvested RSU Awards and Cash Awards continue to vest according to the
provisions for Cash Awards and RSU Awards described in the Plan.

No Re-Allocation of

Forfeited Awards:

   Any awards forfeited are not available to re-distribute to current or future
Participants. As with all forfeited equity compensation vehicles issued from the
shareholder-approved share reserve balance, forfeited RSU Awards are
re-allocated to the share reserve balance for the SAIP.

Recoupment of

Awards Made Under

the Plan:

   To the extent legally required, or if the Committee determines that any fraud
or intentional misconduct by one or more Participants caused the Company,
directly or indirectly, to restate its financial statements, the Committee will
take, in its sole discretion, such action as it deems necessary to remedy the
misconduct and prevent its recurrence. The Committee may require reimbursement
of any compensation awarded to Participants under the GEC LTIP, as well as
cancel unvested RSU or Cash Awards previously granted to such Participants in
the amount by which such compensation exceeded any lower payment that would have
been made based on the restated financial results. The recoupment period would
encompass any compensation given under the GEC LTIP within 12 months of the
filing of the financial restatement.

 

 

6



--------------------------------------------------------------------------------

 

 

V. Relationship to Stock Ownership Program

For avoidance of any doubt, the following provisions reflect the terms of other
Company programs in which GEC members participate as of the effective date of
the Plan, in each case subject to future change in the discretion of the
Committee.

 

Required

Participation in Stock

Ownership Program:

  As International Directors, GEC members will continue to be automatically
subject to the Company’s Stock Ownership Program (the “SOP”), including its
stock ownership guidelines and the voluntary election to decrease or withdraw
from SOP once ownership criteria are met. However, no GEC member will receive
any additional Company contribution (“SOP Uplift”) that is made available to
other SOP participants. Mandatory GEC Stock Bonus:   In addition to being
subject to the terms of SOP, and under the provisions of SAIP, members of the
GEC shall receive a mandatory portion of any annual incentive compensation that
would otherwise be paid in cash (“Cash Bonus”) in the form of restricted stock
units (“RSU”) as a “Stock Bonus.”   Until modified by the Committee, the
following Stock Bonuses will be awarded automatically, with the effect of
ratably reducing the Cash Bonuses paid to GEC members:  
Chief Executive Officer:   Twenty five percent (25%) of the Cash Bonus to be
paid as Stock Bonus;   Chief Operating and Financial Officer:   Twenty percent
(20%) of the Cash Bonus to be paid as Stock Bonus; and   Other GEC Members:  
Fifteen percent (15%) of the Cash Bonus to be paid as Stock Bonus.

Award Date used for    

Stock Bonus:    

  The Award Date for Stock Bonuses will be deemed to be the first trading day in
January of each year, with the closing price of the Company’s common stock on
that date used to determine the number of RSUs that a GEC Participant will
receive as a Stock Bonus. Terms of Award:       The Stock Bonus will be
memorialized and subject to the general terms of the Company’s SAIP, with 50% of
the RSU award to vest on the eighteen (18) month anniversary of the Award Date
and the remaining 50% on the thirty (30) month anniversary. Other provisions
that will apply to the Stock Bonus will follow the award terms as outlined in
this document. VI. Governance  

Administration and

Interpretation:

  As the Plan is a Variable Compensation Plan contemplated by the Company’s
SAIP, Awards under the Plan will be administered as performance based awards
under the SAIP. The Plan shall be interpreted by the Committee and such
interpretations shall be final.   The Plan will be administered by or under the
discretion of the Committee. Subject to the provisions of the Company’s SAIP,
the Committee in its discretion shall have the authority to approve eligibility
to participate in the Plan and to establish the terms and conditions under which
the awards become payable. In addition, the Committee shall have the authority
to delegate such of its duties and authority under the Plan, including
calculation of performance results.

 

 

7



--------------------------------------------------------------------------------

 

 

Term of Plan:   

The Plan will be effective for the five year performance period starting
January 1, 2010 and ending December 31, 2014.

 

This Plan supersedes and replaces each previous GEC long term incentive plan.

 

It is anticipated (but not guaranteed) that a subsequent long-term incentive
plan would be developed following the expiration of this Plan on December 31,
2014, and such a plan would reflect market competitive compensation practices
and business forecasts at that time.

Amendments:    The Plan is intended to continue in its initial form and not be
amended during its term, provided, however, the Committee reserves the right to
amend the Plan in order to maintain its original objectives at any time during
its term. In addition, the Committee may, at any time and from time to time,
alter, amend, suspend or terminate the Plan in whole or part. Notwithstanding
the foregoing, no amendment shall affect adversely any of the rights of any
Participant under any Award already then previously granted under the Plan.
Compliance:    The Plan is intended to comply with all applicable law, including
Code Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.

 

 

8